NUMBER 13-14-00564-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


             IN RE HENRY & SONS CONSTRUCTION CO., INC.


                        On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Rodriguez, Benavides, and Perkes
                              Per Curiam Order

      Relator, Henry & Sons Construction Co., Inc., filed a petition for writ of mandamus

and emergency motion for temporary relief in the above cause on September 25, 2014,

seeking to compel the trial court to grant a continuance for the trial of the underlying

cause, scheduled for September 29, 2014. The Court requests that the real parties in

interest, Monica Buitureira, individually and as representative of the estate of Nicholas

Antonio Benavides, deceased, and Ricardo Benavides, or any others whose interest

would be directly affected by the relief sought, file a response to the emergency motion
for temporary relief by 3:00 p.m. on Friday, September 26, 2014. See TEX. R. APP. P.

52.2, 52.4, 52.8, 52.10.

      IT IS SO ORDERED.

                                                   PER CURIAM




Delivered and filed the
25th day of September, 2014.




                                            2